IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 CITY OF PHILADELPHIA,                       : No. 68 EAL 2018
                                             :
                     Petitioner              :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
              v.                             :
                                             :
                                             :
 FRANK ZAMPOGNA,                             :
                                             :
                     Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 1st day of August, 2018, the Petition for Allowance of Appeal and

the Petition to File a Brief Supplement are DENIED.